      Case 2:19-cv-04694-SRB Document 42 Filed 12/18/19 Page 1 of 4



1    Mark Brnovich
     Attorney General
2    Firm Bar No. 14000
3
     Joseph E. La Rue (031348)
4    Senior Litigation Counsel
     Kara Karlson (029407)
5    Assistant Attorney General
     2005 North Central Avenue
6    Phoenix, AZ 85004-1592
7    Telephone (602) 542-4951
     Facsimile (602) 542-4385
8    Joseph.Larue@azag.gov
     Kara.Karlson@azag.gov
9    adminlaw@azag.gov
10
     Attorneys for Defendant Arizona Secretary
11   of State Katie Hobbs

12
                       IN THE UNITED STATES DISTRICT COURT
13
                             FOR THE DISTRICT OF ARIZONA
14
15   Jessica Miracle; Rose Smallcanyon;
     Czaria Lord; Lonnie Arrington; Mendon Case No: 2:19-cv-04694-SRB
16   Dornbrook; Mary Katz; NextGen
     Climate Action; and Arizonans for Fair
17   Lending (Our Voice, Our Vote Arizona,
     LUCHA),
18                                            DEFENDANT ARIZONA SECRETARY
19                       Plaintiffs,          OF STATE’S RESPONSE TO
                                              PLAINTIFFS’ REQUEST TO
20   v.                                       EXPEDITE BRIEFING ON
                                              PLAINTIFFS’ EMERGENCY MOTION
21   Katie Hobbs, in her official capacity as FOR INJUNCTION PENDING APPEAL
22   Arizona Secretary of State,              (DOC. 41)

23                        Defendant.

24
25         Defendant Arizona Secretary of State Katie Hobbs respectfully requests that this
26   Court deny Plaintiffs’ request for extremely expedited briefing and consideration of its
27   Emergency Motion for Injunction Pending Appeal, which seeks to truncate both to a
28   little more than forty-eight hours.    Plaintiffs received this Court’s order denying
         Case 2:19-cv-04694-SRB Document 42 Filed 12/18/19 Page 2 of 4



1    Preliminary Relief on or about 1:41 p.m. on December 16, which is about 44.5 hours
2    before they filed the instant Motion. Plaintiffs then seek an eye-popping reduction in the
3    time for the Secretary to respond from 14 days (or 336 hours) to, at most, 37.85 hours
4    and then provides this Court a mere 15 hours to rule.
5            This breakneck response time is simply unnecessary. As the Court noted in its
6    Order, A.R.S. § 19-118(E) “comes into play only after all initiative-related speech has
7    occurred. (Doc. 36 at 6). But the deadline to file petitions is not until July 3, 2020.
8    Ariz. Const. Art. IV, § 1, Pt. 1 (2). An emergency injunction pending appeal by this
9    Court with inadequate time for either the parties or this Court to consider the Plaintiffs’
10   arguments is unnecessary, because challenged law will have no effect for the next seven
11   months. Moreover, given that Plaintiffs are the ones seeking extraordinary relief, there is
12   no reason that the Secretary or this Court should have to move any faster than
13   Plaintiffs—who took nearly two full days to file their emergency motion—are willing to
14   move themselves.      Plaintiffs’ unwillingness to act more expeditiously belies their
15   purported “need” for a decision by 3pm tomorrow.
16           Plaintiffs’ prejudicially-rapid response time is further unwarranted for another
17   reason: the appeal has been filed and the briefing schedule has already been set. The
18   Ninth Circuit has ordered Plaintiffs to file an opening brief “not later than January 14,”
19   the Secretary’s response is due by February 11, or 28 days after the opening brief, and no
20   streamlined extensions of time will be granted. Miracle v. Hobbs, 19-17513 (Doc. 2,
21   Dec. 17, 2019) (attached as Exhibit 1). In other words, Plaintiffs will receive expedited
22   consideration at the Ninth Circuit, and in fact they could expedite their own relief by
23   briefing there, rather than asking this Court to enjoin its own order before the ink has
24   even dried. 1
25
     1
26     Plaintiffs’ fallback request for this Court to summarily deny their motion suggests that
     this entire enterprise is merely an attempted end-run around Rule 8(a) of the Federal
27   Rules of Appellate Procedure, which contemplates that this Court will consider any
     request for an injunction pending appeal in the first instance before the Ninth Circuit
28   does. But Plaintiffs do not appear to seek meaningful consideration by this Court, but
     rather merely to check the Rule 8(a) box.

                                              2
       Case 2:19-cv-04694-SRB Document 42 Filed 12/18/19 Page 3 of 4



1
2           For these reasons, it is unnecessary for this Court to entertain Plaintiffs’ fire drill.
3    Because the deadline to file petitions is months away, the Secretary respectfully seeks a
4    modest 8 days to file a response to Plaintiff’s motion, until December 26. If Plaintiffs
5    wish to file a reply brief, they should be permitted a short period in which to do so (e.g.,
6    December 27 or 30). And while this Court should proceed expeditiously in deciding the
7    motion, there is no need to indulge Plaintiffs’ breakneck schedule—and certainly no
8    need to act more expeditiously than Plaintiffs are willing to do themselves. This still-
9    expedited timetable properly reflects the lack of true urgency here, while respecting the
10   upcoming holidays.
11
12          Respectfully submitted this 18th day of December, 2019.
13                                              Mark Brnovich
                                                Attorney General
14
15
                                                 s/ Kara Karlson
16                                              Joseph E. La Rue
                                                Kara Karlson
17                                              Attorneys for Defendant
                                                Arizona Secretary of State Katie Hobbs
18
19
20
21
22
23
24
25
26
27
28


                                                3
       Case 2:19-cv-04694-SRB Document 42 Filed 12/18/19 Page 4 of 4



1
2                               CERTIFICATE OF SERVICE
3           The foregoing was e-filed with the Clerk of the Federal Court for the District of
4    Arizona using the CM/ECF System on December 18, 2019, which served all counsel:
5    Sarah R. Gonski (# 032567)
6    PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
7    Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
8    Facsimile: 602.648.7000
     SGonski@perkinscoie.com
9
10   Elisabeth C. Frost (WDC# 1007632)*
     Uzoma N. Nkwonta (WDC# 975323)*
11   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
12   Washington, D.C. 20005-3960
13   Telephone: 202.654.6200
     Facsimile: 202.654.6211
14   EFrost@perkinscoie.com
     UNkwonta@perkinscoie.com
15
     Counsel for Plaintiffs
16
17
      s/ Caitlin Pagni
18
19
     PHX - #8421405
20
21
22
23
24
25
26
27
28


                                             4
